DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims correspondence
Application
17027593
1
13

Patent 10147401
1
12



Method claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over method claim 1 of U.S. Patent No. 10147401. Although the claims at issue are not identical, they are not patentably distinct from each other 


Application 17207593
Claim 1
Patent 10147401
Claim 1
 A method for reducing or preventing image sticking by displaying an image on a display device, 

the method comprising:
a driving circuit comprising:
A method for displaying an image on a display device, the method 
comprising:


moving the image such that one pixel of the image is located at a plurality of points in an image display region during a period of time, wherein the plurality of points comprise a first point and a second point,









movement path comprising a first position and a second position during a period 
of time, wherein, during the period of time,




wherein a number of separate 

a number of separate instances for which the image is located at the second 
position, the image being located at a different location between each of the 
instances. 


wherein a total time for which the image is located at the first position during the period of time is greater than a total time for which the image is located at the second position during the period of time,


Device claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over device claim 12 of U.S. Patent No. 10147401. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation of device claim 13 are also present in the limitations of method claim 12 of patent 10147401 (the limitations are limited in claim 12 of patent 10147401.)


Application 17027593
Claim 13
Patent 10147401
Claim 12


a display panel comprising an image display region in which a plurality of pixels are located, 
a display driver configured to control the display panel to move an image displayed on the image display region to a plurality of points for each individual instance, during a period of time, wherein the plurality of points comprises a first point and a second point,
A display device comprising: 


a display panel comprising an image 
display region in which a plurality of pixels are located;  and 
a driving circuit comprising: 


and a movement path provider for providing a movement path 
comprising a first position and a second position to the display driver, 
and 




a display driver configured to control the display panel to move an image

instance, during a period of time,




wherein a number of separate instances for which the image is discontinuously located at a first position is greater than a number of separate instances for which the image is discontinuously located at a second position.




the movement path provider comprising a memory having instructions or image 

image displayed on the image display region along the movement path during a 
period of time, 



wherein a number of separate instances for which the image is located at the 
first position during the period of time is greater than a number of separate 
instances for which the image is located at the second position during the 
period of time, the image being located at a different location between each of 
the instances.

wherein a total time for which the image is located at the first position during the period of time is greater than a total time for which the image is located at the second position during the period of time,





Claims correspondence
Application
17027593
1
13-14

Patent 10783855
1
11



Method claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over method claim 1 of U.S. Patent No. 10783855. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation of method claim 1 are also present in the limitations of method claim 1 of patent 10783855 (the limitations are limited in claim 1 of patent 10783855)


Application 17207593
Claim 1
Patent 10783855
Claim 1
 A method for reducing or preventing image sticking by displaying an image on a display device, 

the method comprising:
a driving circuit comprising:
A method for displaying an image on a display device, the method 
comprising:







wherein a number of separate instances for which the image is discontinuously located at a first position is greater than a number of separate instances for which the image is discontinuously located at a second position.


moving the image displayed on an image display region along a 
movement path comprising a first position and a second position during a period 
of time, wherein, during the period of time,



wherein a number of separate instances for which the image is located at the first position is greater than a number of separate instances for which the image is located at the second position, the image being located at a different location between each of  the instances.

wherein an accumulated image displayed on the image display region during 
the period of time has a higher level grayscale at the first position than at 



Device claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over device claim 11 of U.S. Patent No. 10783855. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation of device claims 13-14 are also present in the limitations of method claim 11 of patent 10783855 (the limitations are limited in claim 11 of patent 10783855.)


Application 17027593
Claim 13
Patent 10783855
Claim 11
 A display device comprising:

a display panel comprising an image display region in which a plurality of pixels are located, 
a display driver configured to control the display panel to move an image displayed on the image display region to a plurality of points for each individual instance, during a period of time, wherein the plurality of points comprises a first point and a second point,
A display device comprising: 

a display panel comprising an image 
display region in which a plurality of pixels are located, including a first 
pixel at a first position and a second pixel at a second position;  and a 
driving circuit comprising:





a display driver configured to control the display panel to move an image
displayed on the image display region to a plurality of points for each individual
instance, during a period of time,




wherein a number of separate instances for which the image is discontinuously located at a first position is greater than a number of separate instances for which the image is discontinuously located at a second position.


A movement path provider comprising a memory in 
which a movement path comprising the first position and the second position is 
stored;  and a display driver configured to control the display panel according 
to the movement path to move an image displayed on the image display region to 
another position for each individual instance, during a period of time, 

wherein a number of separate instances for which the image is located at the first 
position is greater than a number of separate instances for which the image is 
located at the second position,

wherein during the period of time, an 

greater than an accumulative level of grayscale of the second pixel at the 
second position. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 13   are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US patent publication: 20150077406, “Lee”). 
Regarding claim 1, Lee teaches, a method for reducing or preventing image sticking by displaying an image on a display device (Lee’s method reduces image sticking or image retention), the method comprising: 
moving the image such that one pixel of the image is located at a plurality of points in an image display region during a period of time, wherein the plurality [0039] discloses an image shifter that moves a pixel of image. Refer to Fig. 4 first position is C1 and the second position is C47, movement path is from C0 to C48. The movement path is from C0 to C48 and the period is the time taken to shift a pixel from C0 to C48. Refer to Fig. 5 and 11, and [0040], at the first position C1 weighted value 4T and the second position at C47 the weight is 2T. T is the time for one frame, So at first position the image is kept 4T and the second position the image is kept 2T) 
Lee doesn’t expressly teach, wherein a number of separate instances for which the image is discontinuously located at a first position is greater than a number of separate instances for which the image is discontinuously located at a second position.
However,  Lee teaches, the display driver is configured to keep the image at the first position for a first individual time, and to keep the image at the second position for a second individual time that is less than the first individual time. (Lee, Refer to Fig. 5 and 11, and [0040], first individual time at C1 is 4T, second individual time at C47 is 2T, which is lower than 4T)
For an ordinary skilled person in the art, a number of separate instances for which the image is discontinuously located at a first position is greater than a number of separate instances for which the image is discontinuously located at a second position.
 (and having same individual time for each position), and keeping the image at the second position for a second individual time that is less than the first individual time, are obvious because  they are both having the goal of having different total time for each individual positions.




Claim 13 is directed to a device claim and its elements are similar in scope and functions of the steps of the method claim 1 and therefore claim 13 is rejected with same rationales as specified in the rejection of claim 1


Allowable Subject Matter
Claims 2-12 and 15-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2 and 15 are objected to be allowable because the  combination of the best available prior art fails to expressly teach, wherein the moving the image comprises: 
 moving the image along a first movement path; and moving the image along a second movement path, and wherein one of the first movement path and the second movement path comprises the first point and the second point, and 
an other of the first movement path and the second movement path comprises the first point but not the second point.

Claims 2-12, and 15-20 are objected by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616